Citation Nr: 9910364	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-42 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES


1.  Entitlement to service connection for sciatic neuritis, 
left, claimed as secondary to the service-connected sciatic 
neuritis, right.  

2.  Entitlement to an increased rating for the service-
connected depressive neurosis, currently evaluated as 50 
percent disabling.  

3.  Entitlement to an increased rating for the service-
connected sciatic neuritis, right, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her husband



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to April 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

The Board notes that the veteran's claim dated in April 1995 
included a request for "re-evaluation of my service 
connected conditions."  As of such date, her service-
connected conditions included depressive neurosis secondary 
to chronic sciatic neuritis; sciatic neuritis, chronic, 
right; right oophorectomy with salpingectomy; and benign 
colonic polyps.  The subsequent rating decision prepared in 
response to the April 1995 request, however, only addressed 
the issues of increased ratings for the service-connected 
depressive neurosis and right sciatic neuritis.  As the 
issues of increased evaluations for the service connected 
right oophorectomy with salpingectomy and benign colonic 
polyps have not been developed for appellate review, they are 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran has sciatic neuritis, left, due to her service-
connected sciatic neuritis, right, or other disease or injury 
which was incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for sciatic neuritis, left.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.310 (1998).  

(The issues of increased ratings for the service-connected 
depressive neurosis and sciatic neuritis, right, are 
discussed in the Remand portion of this document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as the "Court") has further 
defined a well-grounded claim as a plausible claim, one which 
is meritorious on its own or capable of substantiation. 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The veteran contends that she suffers from sciatic neuritis 
affecting her left lower extremity, secondary to her service-
connected sciatic neuritis, right.  However, the veteran has 
submitted no competent evidence to support her lay assertions 
that she currently suffers from sciatic neuritis of her left 
leg due to the service-connected sciatic neuritis, right, or 
other disease or injury which was incurred in or aggravated 
by service.  The veteran, as a lay person, is not competent 
to offer an opinion as to questions of medical diagnosis or 
causation presented in this case.  See Espiritu v. Brown, 2 
Vet. App. 492 (1992).  

As there is no medical evidence that the veteran is presently 
suffering from sciatic neuritis affecting her left lower 
extremity due to the service-connected sciatic neuritis, 
right, or other disease or injury incurred in or aggravated 
by service, the first prong of Caluza is not satisfied.  It 
follows that the third prong also is not satisfied.  
Likewise, the Board notes that, in the absence of proof of a 
present disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  As such, service 
connection for sciatic neuritis, left, is denied.  

In the absence of medical evidence to show that the veteran 
has any current sciatic neuritis affecting her left lower 
extremity due to the service-connected sciatic neuritis, 
right, or other disease or injury which was incurred in or 
aggravated by service, the Board must conclude that the 
veteran has failed to meet her initial burden of producing 
evidence of a well-grounded claim of service connection.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to her claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete her application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports her claim that she has sciatic neuritis 
affecting her left lower extremity related to the service-
connected sciatic neuritis, right, or other disease or injury 
which was incurred in or aggravated by service.  By this 
decision, the Board is informing the veteran of the evidence 
necessary to make her claim as set forth above well grounded.


ORDER

Service connection for sciatic neuritis, left, is denied, as 
a well-grounded claim has not been presented.



REMAND

In December 1998, the veteran testified at a hearing before a 
Member of the Board that her life had been destroyed by the 
constant pain that she experienced.  The veteran described 
herself as being impatient and related that she found it 
difficult to get along with others.  She indicated that even 
on her better days, she would just lay around, unable to 
function.  She also expressed reluctance to socialize with 
others because sometimes she would experience pain so sharp 
and severe that it would make her cry out, causing her to be 
embarrassed.  She noted that "people get to looking and 
whispering and looking at me like I'm a freak and I just 
don't like to be among people."  According to the veteran, 
all responsibility was placed on her husband to work and 
maintain the home because she was unable to share the 
workload.  She further testified that she did not have a 
life, that she was just "here" and wished that she were 
dead.  

Although the veteran submitted numerous VA outpatient 
treatment records in support of her claim, the Board notes 
that she was never afforded a VA examination to evaluate the 
current severity of the service-connected depressive 
neurosis.  Hence, the Board finds that a contemporaneous 
examination to determine the current severity of the 
veteran's service-connected depressive neurosis, as well as 
association with the claims file of any records of treatment 
or evaluation for symptoms related to her depressive 
neurosis, would materially assist in the adjudication of the 
veteran's claim.  

In addition, the rating schedule criteria for evaluating 
mental disorders were changed, effective November 7, 1996; 
the RO has not yet considered the veteran's claim under the 
new criteria.  The Court has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, in order to prevent any prejudice to the 
veteran, this claim must be initially considered by the RO 
under the provisions of the "new" 38 C.F.R. § 4.130 prior 
to appellate review.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Furthermore, the veteran's representative requested 
consideration of an extraschedular evaluation for the 
veteran's service-connected disabilities at the hearing held 
in December 1998.  

38 C.F.R. § 3.321(b)(1) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for her service connected disability, 
then an extraschedular evaluation will be assigned.  Extra-
schedular evaluations are warranted where there is a finding 
that the case presents an exceptional or unusual disability 
picture in relation to such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

If the question of an extraschedular rating is raised by the 
record or the veteran before the Board, the correct course of 
action for the Board is to raise the issue and remand the 
matter for decision in the first instance by the RO.  Bagwell 
v. Brown, 9 Vet.App. 157, 158 (1996); Floyd v. Brown, 9 
Vet.App. 88, 94 (1996).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
her identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for the service-connected 
depressive neurosis since service.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured, and associate them 
with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
depressive neurosis.  This examination 
should be performed by a physician who 
has not previously treated or examined 
the veteran.  All indicated testing 
should be conducted and the claims folder 
must be made available to the examiner 
for review.  Based on his/her review of 
the case, the examiner should enter a 
complete multiaxial evaluation, including 
a score on the Global Assessment of 
Functioning scale of Axis V along with an 
explanation of the significance of the 
assigned score.  The examiner's report 
should indicate that the claims file was 
reviewed and should describe all current 
psychiatric symptoms and clinical 
findings in terms consistent with both 
the previous and the new rating criteria, 
and a copy of the latter should be 
provided to the examiner.  All correct 
diagnoses should be set forth.  In 
addition, it is requested that the 
examiner offer an opinion as to the 
degree of social and industrial 
inadaptability caused by the service-
connected depressive neurosis.  A 
complete rationale for all opinions 
expressed must be provided.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issues on appeal, 
to include consideration of whether the 
issue of entitlement to an extra-
schedular rating warrants referral to the 
Under Secretary for Benefits or Director 
of Compensation and Pension Service 
pursuant to 38 C.F.R. § 3.321(b).  That 
readjudication should also include 
evaluating the severity of the veteran's 
service-connected depressive neurosis 
under both the old criteria and the new.  
If any benefit sought on appeal remains 
denied, the veteran should be furnished 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

